 

Exhibit 10.1

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of December
27, 2017, by and between ARE-11025/11075 ROSELLE STREET, LLC, a Delaware limited
liability company (“Landlord”), and TANDEM DIABETES CARE, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.

Landlord and Tenant entered into that certain Lease Agreement dated as of
November 5, 2013 (the “Lease”).  Pursuant to the Lease, Tenant leases certain
premises consisting of the 11065 Building comprising approximately 17,227
rentable square feet and the 11075 Building comprising approximately 23,936
rentable square feet (collectively, the “Premises”), located at 11065 and 11075
Roselle Street, San Diego, California.  The Premises are more particularly
described in the Lease.  Capitalized terms used herein without definition shall
have the meanings defined for such terms in the Lease.

B.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to, among other things, extend the Term of the Lease through May 31, 2022
(the “Extended Expiration Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Term.  Notwithstanding anything to the contrary contained in the Lease, the Base
Term of the Lease is hereby extended through the Extended Expiration
Date.  Landlord shall have no obligation to provide any tenant improvement
allowance or to construct any alterations to the Premises in connection with the
extension of the Term through the Extended Expiration Date.  The Extended
Expiration Date shall not operate to modify Landlord’s or Tenant’s respective
repair and maintenance obligations under the Lease with respect to the Premises.

2.

Base Rent.  Tenant shall continue paying Base Rent as provided in the Lease
through May 31, 2019.  Base Rent shall be increased on June 1, 2019, and on each
subsequent June 1st through the Extended Expiration Date (each, a “Extended Term
Adjustment Date”) by multiplying the Base Rent payable immediately before such
Extended Term Adjustment Date by 3% and adding the resulting amount to the Base
Rent payable immediately before such Extended Term Adjustment Date.

3.

Early Termination Right.  Tenant shall have the right, subject to the provisions
of this Section 3, to terminate the Lease (“Termination Right”) with respect to
the entire Premises only effective as of May 31, 2021 (“Early Termination
Date”), so long as Tenant delivers to Landlord (a) a written notice
(“Termination Notice”), of its election to exercise its Termination Right not
later than June 1, 2020, and (b) within 5 business days after Tenant’s delivery
of the Termination Notice to Landlord, an early termination payment of
$419,177.48, which is equal to the Base Rent that would have been payable for
the 4 month period following the Early Termination Date (collectively, the
“Early Termination Payment”).  If Tenant timely and properly exercises the
Termination Right and delivers the Early Termination Payment in accordance with
this Section 3, Tenant shall vacate the Premises and deliver possession thereof
to Landlord in the condition required by the terms of the Lease on or before the
Early Termination Date and Tenant shall have no further obligations under the
Lease from and after the Early Termination Date except for those accruing prior
to the Early Termination Date and those which, pursuant to the terms of the
Lease, survive the expiration or early termination of the
Lease.  Notwithstanding anything to the contrary contained herein, Tenant may
only exercise its Termination Right pursuant to this Section 4 if Tenant
concurrently exercises its Termination Right (as defined in the 11025/11035
Lease) pursuant to that certain Lease

1

--------------------------------------------------------------------------------

 

Agreement between Landlord and Tenant dated as of March 7, 2012, pertaining to
those certain premises more particularly described therein, as amended by that
certain First Amendment to Lease dated as of April 24, 2012, as further amended
by that certain Second Amendment to Lease dated as of July 31, 2012, as further
amended by that certain Third Amendment to Lease dated as of November 5, 2013,
and as further amended by that certain Fourth Amendment to Lease of even date
herewith (the “11025/11035 Lease”).

4.

Amenities.  Section 41 of the Lease is hereby deleted and replaced in its
entirety with the following:

“41. The Alexandria Amenities.

a.Generally.  ARE-SD Region No. 17, LLC, a Delaware limited liability company
(“The Alexandria Landlord”) has constructed certain amenities at the property
owned by The Alexandria Landlord located at 10996 Torreyana Road, San Diego,
California (“The Alexandria”), which include, without limitation, shared
conference facilities (“Shared Conference Facilities”), a fitness center and
restaurant (collectively, the “Amenities”) for non-exclusive use by (a) Tenant,
(b) other tenants of the Project, (c) Landlord, (d) the tenants of The
Alexandria Landlord, (e) The Alexandria Landlord, (f) other affiliates of
Landlord, The Alexandria Landlord and Alexandria Real Estate Equities, Inc.
(“ARE”), (g) the tenants of such other affiliates of Landlord, The Alexandria
Landlord and ARE, and (h) any other parties permitted by The Alexandria Landlord
(collectively, “Users”).  Landlord, The Alexandria Landlord, ARE, and all
affiliates of Landlord, The Alexandria Landlord and ARE may be referred to
collectively herein as the “ARE Parties.”  The Alexandria Landlord shall have
the sole right to determine all matters related to the Amenities including,
without limitation, relating to the reconfiguration, relocation, modification or
removal of any of the Amenities at The Alexandria and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the
Amenities.  

b.License.  So long as The Alexandria and the Project continue to be owned by
affiliates of ARE, Tenant shall have the non-exclusive right to the use of the
available Amenities in common with other Users pursuant to the terms of this
Section 41. Tenant shall be entitled to 2.5 passes to the fitness center located
at The Alexandria per 1,000 rentable square feet of the Premises for use by
employees of Tenant employed at the Premises.  If any employee of Tenant to whom
a fitness center pass has been issued ceases to be an employee of Tenant at the
Premises or any employee to whom an access card (which does not include a
fitness center pass) has been issued ceases to be an employee of Tenant at the
Premises, Tenant shall within a reasonable period following such employee’s
change in status collect such employee’s pass or access card, as applicable, and
deliver it to Landlord along with written notice of such employee’s change in
status.

Tenant shall pay to Landlord a fixed fee during the Base Term (“Amenities Fee”),
which Amenities Fee shall by payable on the first day of each month during the
Term whether or not Tenant elects to use any or all of the Amenities.  As of the
date of the First Amendment through May 31, 2018, the Amenities Fee shall be
equal to $0.064 per rentable square foot of the Premises per month.  For the
period commencing on June 1, 2018, through May 31, 2019, the Amenities Fee shall
be equal to $0.066 per rentable square foot of the Premises per
month.  Commencing on June 1, 2019, the Amenities Fee shall be equal to $0.12
per rentable square foot of the Premises per month.  Thereafter, on each
subsequent June 1st during the Term, the Amenities Fee shall be increased by
3%.  If the Amenities in their entirety become materially unavailable for use by
Tenant (for any reason other than a Default by Tenant under this Lease or the
default by Tenant of any agreement(s) relating to the use of the Amenities by
Tenant) for a period in excess of 30 consecutive days, then, commencing on the
date that the Amenities in their entirety become materially unavailable for use
by Tenant and continuing for the period that the Amenities in their entirety
remain materially unavailable for use by Tenant, the Amenities Fee
then-currently payable by Tenant shall be abated.

Operating Expenses shall not include costs (not including the Amenities Fee
payable pursuant to this Section 41(b)) relating to The Alexandria and/or the
Amenities, not including the

2

--------------------------------------------------------------------------------

 

cost of any ancillary services or items payable by Tenant in connection with its
use of The Alexandria or the Amenities.  For the avoidance of any doubt, Tenant
shall be obligated to pay for all services and items payable by Tenant pursuant
to Section 41, any use agreements relating to Tenant’s use of The Alexandria
and/or the Amenities and any other agreements executed by Tenant in connection
with the use of The Alexandria and/or the Amenities, which services and items
shall not be considered Operating Expenses.

c.Shared Conference Facilities.  Use by Tenant of the Shared Conference
Facilities and restaurant at The Alexandria shall be in common with other Users
with scheduling procedures reasonably determined by The Alexandria Landlord or
The Alexandria Landlord’s then designated event operator (“Event
Operator”).  Tenant’s use of the Shared Conference Facilities shall be subject
to the payment by Tenant to The Alexandria Landlord of a fee equal to The
Alexandria Landlord’s quoted rates for the usage of the Shared Conference
Facilities in effect at the time of Tenant’s scheduling discounted by
30%.  Tenant’s use of the conference rooms in the Shared Conference Area shall
be subject to availability and The Alexandria Landlord (or, if applicable, Event
Operator) reserves the right to exercise its reasonable discretion in the event
of conflicting scheduling requests among Users.  Tenant hereby acknowledges that
(i) Biocom/San Diego, a California non-profit corporation (“Biocom”) has the
right to reserve the Shared Conference Facilities and any reservable dining
area(s) included within the Amenities for up to 50% of the time that such Shared
Conference Facilities and reservable dining area(s) are available for use by
Users each calendar month, and (ii) Illumina, Inc., a Delaware corporation, has
the exclusive use of the main conference room within the Shared Conference
Facilities for up to 4 days per calendar month.

Tenant shall be required to use the food service operator designated by The
Alexandria Landlord at The Alexandria (the “Designated Food and Beverage
Operator”) for any food and/or beverage service or catered events held by Tenant
in the Shared Conference Facilities.  As of the date of the Lease, the
Designated Food and Beverage Operator is Farmer and Seahorse.  The Alexandria
Landlord has the right, in its sole and absolute discretion, to change the
Designated Food and Beverage Operator at any time.  Tenant may not use any
vendors other than the Designated Food and Beverage Operator nor may Tenant
supply its own food and/or beverages in connection with any food and/or beverage
service or catered events held by Tenant in the Shared Conference Facilities.

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, subject to casualty, and free of any debris and
trash.  If Tenant fails to restore and surrender the Shared Conference
Facilities as required by sub-section (ii) of the immediately preceding
sentence, such failure shall constitute a “Shared Facilities Default.”  Each
time that Landlord reasonably determines that Tenant has committed a Shared
Facilities Default, Tenant shall be required to pay Landlord a penalty within 5
days after notice from Landlord of such Shared Facilities Default.  The penalty
payable by Tenant in connection with the first Shared Facilities Default shall
be $200.  The penalty payable shall increase by $50 for each subsequent Shared
Facilities Default (for the avoidance of doubt, the penalty shall be $250 for
the second Shared Facilities Default, shall be $300 for the third Shared
Facilities Default, etc.).  In addition to the foregoing, Tenant shall be
responsible for reimbursing The Alexandria Landlord or Landlord, as applicable,
for all costs expended by The Alexandria Landlord or Landlord, as applicable, in
repairing any damage to the Shared Conference Facilities, the Amenities, or The
Alexandria caused by Tenant or any Tenant Party.  The provisions of this Section
41(c) shall survive the expiration or earlier termination of the Lease.

d.Restaurant.  Tenant’s employees that have been issued an access card to The
Alexandria shall have the right, along with other Users, to access and use the
restaurant located at The Alexandria.  The operator of the restaurant has agreed
to provide Tenant’s employees possessing

3

--------------------------------------------------------------------------------

 

an access card with a 20% discount on certain food items (not including alcohol)
purchased at the restaurant (on an individual basis and not with respect to
entire tables or checks), which discount shall not be transferrable.

e.Rules and Regulations.  Tenant shall be solely responsible for paying for any
and all ancillary services (e.g., audio visual equipment) provided to Tenant,
all food services operators  and any other third party vendors providing
services to Tenant at The Alexandria.  Tenant shall use the Amenities
(including, without limitation, the Shared Conference Facilities) in compliance
with all applicable Legal Requirements and any rules and regulations imposed by
The Alexandria Landlord or Landlord from time to time and in a manner that will
not interfere with the rights of other Users.  The use of Amenities other than
the Shared Conference Facilities by employees of Tenant shall be in accordance
with the terms and conditions of the standard licenses, indemnification and
waiver agreement required by The Alexandria Landlord or the operator of the
Amenities to be executed by all persons wishing to use such Amenities.  Neither
The Alexandria Landlord nor Landlord (nor, if applicable, any other affiliate of
Landlord) shall have any liability or obligation for the breach of any rules or
regulations by other Users with respect to the Amenities.  Tenant shall not make
any alterations, additions, or improvements of any kind to the Shared Conference
Facilities, the Amenities or The Alexandria.

Tenant acknowledges and agrees that The Alexandria Landlord shall have the right
at any time and from time to time to reconfigure, relocate, modify or remove any
of the Amenities at The Alexandria and/or to revise, expand or discontinue any
of the services (if any) provided in connection with the Amenities.

f.Waiver of Liability and Indemnification.  Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on The
Alexandria.  Tenant waives any claims it or any Tenant Parties may have against
any ARE Parties relating to, arising out of or in connection with the Amenities
and any entry by Tenant and/or any Tenant Parties onto The Alexandria, and
Tenant releases and exculpates all ARE Parties from any liability relating to,
arising out of or in connection with the Amenities and any entry by Tenant
and/or any Tenant Parties onto The Alexandria.  Tenant hereby agrees to
indemnify, defend, and hold harmless the ARE Parties from any claim of damage to
property or injury to person relating to, arising out of or in connection with
(i) the use of the Amenities by Tenant or any Tenant Parties, and (ii) any entry
by Tenant and/or any Tenant Parties onto The Alexandria, except to the extent
caused by the gross negligence or willful misconduct of any ARE Parties.  The
provisions of this Section 41 shall survive the expiration or earlier
termination of the Lease.

g.Insurance.  As of date of the Amenities Commencement Date, Tenant shall cause
The Alexandria Landlord to be named as an additional insured under the
commercial general liability policy of insurance that Tenant is required to
maintain pursuant to Article 17 of the Lease.”

5.

Maintenance.  Notwithstanding anything to the contrary contained in the Lease,
as of the date of this First Amendment, the maintenance and repair obligations
for the Premises shall be allocated between Landlord and Tenant as set forth on
Exhibit A attached hereto.  The maintenance obligations allocated to Tenant
pursuant to Exhibit A (the “Tenant Maintenance Obligations”) shall be performed
by Tenant at Tenant’s sole cost and expense.  The Tenant Maintenance Obligations
shall include the procurement and maintenance of contracts, in form and
substance reasonably satisfactory to Landlord, with copies to Landlord upon
Landlord’s written request, for and with contractors reasonably acceptable to
Landlord specializing and experienced in the respective Tenant Maintenance
Obligations. Notwithstanding anything to the contrary contained herein, the
scope of work of any such contracts entered into by Tenant pursuant to this
paragraph shall, at a minimum, comply with manufacturer’s recommended
maintenance procedures for the optimal performance of the applicable
equipment.  Landlord shall, notwithstanding anything to the contrary contained
in the Lease, have no obligation to perform any Tenant Maintenance Obligations.
The Tenant Maintenance Obligations shall not include the right or obligation on
the part of Tenant to make any structural and/or capital repairs or improvements
to the Premises, and

4

--------------------------------------------------------------------------------

 

Landlord shall, during any period that Tenant is responsible for the Tenant
Maintenance Obligations, continue, as part of Operating Expenses, to be
responsible, as provided in Section 13 of the Lease, for capital repairs and
replacements required to be made to the Project.  If Tenant fails to maintain
any portion of the Premises for which Tenant is responsible as part of the
Tenant Maintenance Obligations in a manner reasonably acceptable to Landlord
within the requirements of the Lease, Landlord shall have the right, but not the
obligation, to provide Tenant with written notice thereof and to assume the
Tenant Maintenance Obligations if Tenant does not cure Tenant’s failure within
15 days after receipt of such notice.

6.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this First Amendment and that no Broker
brought about this transaction, other than Hughes Marino and Cushman &
Wakefield.  Landlord and Tenant each hereby agrees to indemnify and hold the
other harmless from and against any claims by any Broker, other than Hughes
Marino and Cushman & Wakefield, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this First Amendment. Landlord shall be responsible for all
commissions due to Hughes Marino and Cushman & Wakefield arising out of the
execution of this First Amendment in accordance with the terms of a separate
written agreement between Landlord, on the one hand, and Hughes Marino and
Cushman & Wakefield, on the other hand.

7.

OFAC.  Tenant and, to the actual knowledge of Tenant, all beneficial owners of
Tenant are currently (a) in compliance with and shall at all times during the
Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

8.

California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Tenant and reasonably acceptable to Landlord and without any
testing that would damage the Premises,

5

--------------------------------------------------------------------------------

 

Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 30 days after Tenant’s receipt of a detailed
invoice therefor from Landlord.

9.

Miscellaneous.

a.This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This First Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c.This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d.Except as amended and/or modified by this First Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this First Amendment.  In the event
of any conflict between the provisions of this First Amendment and the
provisions of the Lease, the provisions of this First Amendment shall
prevail.  Whether or not specifically amended by this First Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this First Amendment.

[Signatures are on the next page.]


6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

TENANT:

TANDEM DIABETES CARE, INC.,
a Delaware corporation

By: /s/ John Cajigas
Its: Chief Financial Officer

 

LANDLORD:

ARE-11025/11075 ROSELLE STREET, LLC,
a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
general partner

 



By: /s/ Eric S. Johnson
Its: Senior Vice President RE Legal Affairs

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

Tenant Maintenance Obligations[g201801031901339827619.jpg]

8